IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTHONY COVIELLO,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3371

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed February 7, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Anthony Coviello, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, KELSEY, and JAY, JJ., CONCUR.